Exhibit 10.2

 

2002 Long-Term Incentive Plan

 

In 2002, our stockholders approved our long-term incentive compensation plan
that is administered by our Executive Compensation Committee. Our Executive
Compensation Committee has the authority to select grantees and to establish and
adjust performance goals, performance targets and target incentive percentages.
Only our full-time executives at the level of Vice President or above are
currently eligible grantees. A long-term compensation award may be paid in the
form of cash, stock options, shares of our common stock, restricted stock,
restricted stock units, common stock appreciation rights or any combination
thereof. Payment of long-term incentive compensation to a key employee intended
to satisfy the requirements for qualified performance-based compensation will be
contingent upon the attainment of one or more performance goals established in
writing for each performance period, which is defined as the period of three
consecutive fiscal years or such lesser period as determined by our Executive
Compensation Committee. Our Executive Compensation Committee has established
performance goals under the long-term incentive plan based generally upon growth
in funds from operations per share, return on equity, growth in sales per square
foot and total stockholder return. Our Executive Compensation Committee,
however, has the discretion to establish performance goals based on other
business criteria. If a key employee does not meet certain minimum performance
thresholds, such employee will not receive any payouts under this plan. The
maximum performance-based awards that may be paid to any key employee based on
attainment of one or more of the performance goals is $4 million if the payment
is pursuant to a long term incentive plan for a three-year performance period.
The 2002 Long-Term Incentive Plan is superseded by the 2004 Stock Incentive Plan
for long-term incentive performance periods commencing after January 1, 2004.

 

--------------------------------------------------------------------------------